 

 

 

 

 

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

SHAWN T. GARRETT, : No. 3:16c:v1139

P|aintiff '

. (Judge Mun|ey)
v. : (Magistrate Judge Arbuck|e)

COMM|SS|ONER SOC|AL OF '
SECUR|TY,

Defendant

ORDER

 

AND NOW, to Wit, this My of l\/larch 2019, We have before us for
disposition Nlagistrate Judge William l. Arbuckle’s report and recommendation,
Which proposes the dismissal of plaintiff’s social security complaint No
objections to the report and recommendation have been filed, and the time for
such filing has passed Therefore, in deciding whether to adopt the report and
recommendation, We must determine if a review of the record evidences plain
error or manifest injustice FED. R. Clv. P. 72(b) 1983 Ac|visory Committee Notes
(“When no timely objection is filed, the court need only satisfy itself that there is
no clear error on the face of the record to accept the recommendation”); _se_e a|s_o
28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

After a careful review, We find neither a clear error on the face of the record
nor a manifest injustice, and therefore, We shall adopt the report and

recommendation lt is hereby ORDERED as follows:

 

 

 

 

 

 

 

 

1) The magistrate judge’s report and recommendation (Doc. 14) is
ADOPTED;

2) The decision of the Commissioner to deny the plaintiff social security
benefits is AFF|RMED;

3) The plaintiff’s complaint (Doc. 1) is D|SMlSSED;

4) The Clerk of Court is directed to enter judgment in favor of the
Commissioner and against the plaintiff; and

5) The Clerk of Court is directed to close this case.

BY THE COURT:

 

 

 

